DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2021 has been entered.

 EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Daniel R. McClure on September 23rd 2021.
The application has been amended as follows: 


21. (Currently Amended) A wide-angle lens assembly, consisting of:
a first lens having negative refractive power, and the first lens comprising a concave surface facing an image side;
a second lens having negative refractive power, and the second lens comprising a concave surface facing the image side;
a third lens having negative refractive power, and the third lens comprising a concave surface facing the image side;
a fourth lens having refractive power;

a sixth lens having positive refractive power, and the sixth lens being a biconvex lens;
a seventh lens having refractive power;
an eighth lens having refractive power, and the eighth lens comprising a flat surface facing the image side; and
a ninth lens having positive refractive power, and the ninth lens being a biconvex lens;
wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens, the seventh lens, the eighth lens and the ninth lens are arranged in order from an object side to the image side along an optical axis; and
wherein the wide-angle lens assembly satisfies: 4.5 < f9/f < 5.5; 
wherein f9 is a focal length of the ninth lens, and f is an effective focal length of the wide-angle lens assembly.

REASONS FOR ALLOWANCE
Claims 1-18, 20 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s arguments, see Arguments/Remarks pages 10-12, filed 08/15/2021, with respect to independent claims 1 and 12 (and thereby dependent claims 2-11, 13-18 and 20), as amended, have been fully considered and are persuasive. The examiner’s reasons for allowance of independent claims 1 and 12 are the same as those set forth in that response.
The following is an examiner’s statement of reasons for allowance of claim 21: none of the references, alone or in combination, disclose or teach a wide-angle lens assembly consisting of a negative first lens comprising a concave image side surface, a negative second lens comprising a concave image side surface, a negative third lens comprising a concave image side surface, a biconvex positive sixth lens, a biconvex positive ninth lens, a fourth, fifth, seventh and eighth lens having refractive power, wherein the first, second, third, fourth, fifth, and specifically comprising the eighth lens comprising a flat surface facing the image side and wherein the wide-angle lens assembly satisfies 4.5 < f9/f < 5.5, wherein f9 is a focal length of the ninth lens and f is an effective focal length of the wide-angle lens assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Citations
Zhang (CN 205157870 U) is being cited herein to show a wide-angle lens assembly. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/23/2021